ITEMID: 001-102209
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: M.v. v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Ms M.V., is a Slovak national of Romani ethnic origin. She was born in 1975 and lives in Ruskov. She was represented before the Court by Ms V. Durbáková and Ms B. Bukovská, attorneys, who act in cooperation with Poradňa pre občianske a ľudské práva, a nongovernmental organisation with its registered office in Košice.
On 25 March 1999, during the delivery of her second child, the applicant was sterilised by means of tubal ligation at the University Hospital of L. Pasteur in Košice, a public hospital under the administration of the Ministry of Health.
Prior to her sterilisation the applicant had not given her informed consent to the intervention and it had not been approved by a sterilisation commission.
As a result of the intervention the applicant has suffered serious medical and psychological consequences, including medical side effects and problems with her husband.
On 9 May 2005 the applicant lodged an action for protection of her personal rights with the Košice II District Court. Her claim was rejected on 9 April 2008. On 4 March 2009 the Košice Regional Court upheld the first instance judgment. The courts found that the applicant had been sterilised following her request. No shortcomings in the procedure had been established.
On 5 June 2009 the applicant lodged a constitutional complaint. She relied, inter alia, on Articles 3, 6 § 1, 8, 13 and 14 of the Convention.
On 3 June 2010 the Constitutional Court found that the Regional Court had breached the applicant’s rights under Article 6 § 1 of the Convention, in conjunction with Articles 3 and 8. It quashed the Regional Court’s judgment and instructed that court to re-examine the case. The Constitutional Court further awarded 1,500 euros (EUR) to the applicant as just satisfaction and ordered the Regional Court to reimburse the applicant’s costs. The Constitutional Court dismissed the remainder of the applicant’s complaint.
The judgment stated that the Regional Court had failed to consider in an appropriate manner the facts of the case in the light of the applicant’s arguments including those under the Convention and other international instruments. The Constitutional Court instructed the Regional Court to take further evidence with a view to establishing whether, and if so, when and in which circumstances the applicant (i) had requested sterilisation, (ii) had been informed about the consequences of such intervention, and (iii) had given informed consent to it. It expressly instructed the Regional Court to examine the applicant’s arguments from the viewpoint of her rights under Articles 3 and 8 of the Convention.
As to the alleged discrimination of the applicant, the Constitutional Court held that it did not consider it necessary to examine the applicant’s complaint under, inter alia, Article 14 of the Convention as it considered primordial the alleged breach of Article 6 § 1. Following its above decision the Regional Court was obliged to take a position as to the alleged breach of the applicant’s rights under international instruments. Finally, the Constitutional Court expressed the view that Article 14 of the Convention implied Contracting States’ positive obligation to incorporate antidiscrimination principles and measures in their law. As such, it was not directly applicable by public authorities in individual cases.
The relevant domestic law, practice and international materials are set out in V.C. v. Slovakia (dec.), no. 18968/07, 16 June 2009, and I.G., M.K. and R.H. v. Slovakia (dec.), no. 15966/04, 22 September 2009.
